UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6688


RODERICK ENGLISH,

                        Plaintiff – Appellant,

          v.

FAZAL KHAN; RICHARD S. JOHNSON; LPN MICHELLE D. FOX; SYLVIA
ROBERTS; AMORET FLOYD; JOANN BOARDS; ADRIENNE N. LOGAN;
TERRIE LEONARD; RN POWELL; EILEEN DELANY; DONNA LO’DANIEL;
T. BENJAMIN ARTHUR E. MCLAMB; ANN M. DWYER; PRAVIN R.
PATEL,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:13-cv-02857-JFA)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick Jerome English, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick Jerome English appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed     the     record    and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      English      v.   Khan,    1:13-cv-02857-JFA      (D.S.C.     Apr.   1,

2014).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented    in   the   materials

before    this   court      and   argument    would   not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         2